260 S.W.3d 864 (2008)
Dawn SCHAPPE, R.N., Appellant,
v.
STATE BOARD OF NURSING, Respondent.
No. WD 68484.
Missouri Court of Appeals, Western District.
August 26, 2008.
Nicole L. Sublett, Esq., Jefferson City, MO, for appellant.
Loretta L. Schouten, Esq., Columbia, MO, for respondent.
Before Div IV: HOWARD, C.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
Dawn Schappe appeals from a disciplinary order by the State Board of Nursing that resulted in revocation of her nursing licenses. Schappe contends the revocation is contrary to law, is unsupported by substantial and competent evidence, and constitutes an abuse of the Board's discretion. For reasons explained in a Memorandum provided to the parties, we affirm the disciplinary order. Rule 84.16(b).